By the Court, Lacy, J. The whole proceedings in the cause, are certainly irregular and illegal. After a change of venue granted, the case is no longer within the jurisdiction of the Court awarding the change. It appertains and belongs exclusively to the Court to which the order is directed. That Court, by virtue of the change of venue, is invested with complete control and authority over the subject matter in dispute, and its jurisdiction and power cannot be ousted or destroyed by "the improper interference of any other tribunal. It is its right and duty to have the transcript and papers properly made out and authenticated. Certainly, such an order cannot re-invest jurisdiction in the Court in which the suit was originally brought, or in any manner authorize it to hear and determine the same. By the change of venue, it lost that jurisdiction. This being the case, the act of the parties, in appearing and contesting the matter before the'' Independence Circuit Court, cannot confer jurisdiction upon that Court; consequently, the judgment of that Court in the premises, was coram non judice. Judgment reversed.